FOR IMMEDIATE RELEASE Investor/Media Contact: Martha Lindeman 312-373-2430 PLAYBOY ENTERPRISES REMOVED FROM NYSE “WATCH LIST” CHICAGO, Friday, June 5, 2009 – Playboy Enterprises, Inc. (NYSE: PLA, PLAA) said that it has been notified by the New York Stock Exchange (NYSE) that the company is now considered to be in good standing and has been removed from the NYSE “Watch List” as a result of a program initiated by the NYSE that temporarily lowers continued listing requirements to $50 million in market capitalization or $50 million in shareholders’ equity.At the close of the market on June 4, 2009, Playboy’s combined market capitalization was approximately $98 million. # # # Playboy is one of the most recognized and popular consumer brands in the world.
